Exhibit 10.32

 

 

ANTHEM ANNUAL INCENTIVE PLAN

 

1.    PURPOSE.

 

The purpose of this Anthem Annual Incentive Plan (the “AIP”) is to encourage
associates to maintain focus on specific goals important to the success of
Anthem, Inc. (the “Company”) and reward associates when the goals are met.

 

2.    AWARDS.

 

(a)  The Compensation Committee of the Company’s Board of Directors (the
“Committee”), as from time to time constituted pursuant to the By-laws of the
Company, may authorize the establishment of various award levels, including
threshold, target and maximum awards (“Award Levels”) for associates based on
performance goals established for each calendar year (hereinafter referred to as
a “Performance Period”). The Committee shall consist of at least two
non-employee directors, and all directors on the Committee shall satisfy the
requirements for an “outside director” as that term is defined under Section
162(m) of the Internal Revenue Code of 1986, and the regulations promulgated
thereunder (the “Code”). The Committee, in its sole discretion, shall determine
in writing the performance goals at which different Award Levels shall be
earned, the collective amount for all Award Levels to be established at any one
time, the eligibility criteria for participation in the AIP, the associates of
the Company who are officers of the Company (including those whom the Committee
believes may be covered employees as defined under Section 162(m) of the Code
(“Covered Employees”)) who will be eligible to participate in the AIP, and the
individual Award Levels for associates who are officers of the Company
(including those who the Committee believes may be Covered Employees). The
Committee may delegate to the Company’s Chief Executive Officer (who may in turn
delegate to other officers) responsibility for determining, within the limits
established by the Committee, individual Award Levels for associates who are not
officers of the Company (including those whom the Committee does not believe
will be Covered Employees).

 

(b)  Prior to the establishment of Award Levels, the Committee shall determine
for each such Award Level (i) performance goals related to the Company and its
affiliates and/or any business unit, customer unit, strategic business unit,
work group and any other unit or portion of the Company and any affiliate, at
which awards shall be earned; and (ii) payment schedules or formulas tied to
such performance goals for each associate (or group of associates) which may
include, but not be limited to, percentage of Eligible Earnings (as defined
below). “Eligible Earnings” means earnings payable by the Company, including
regular pay, overtime pay, and shift differential pay. Eligible Earnings
excludes incentive pay, short term disability payments, and workers compensation
payments.

 

(c)  The specific performance goals for associates who are Covered Employees
shall be based upon one or more of the following business criteria: asset
growth; combined net worth; debt to equity ratio; earnings per share; revenues;
investment performance; operating income (with or without investment income or
income taxes); cash flow; margin; net income, before or after taxes; earnings
before interest, taxes, depreciation and/or amortization; return on total
capital, equity, revenue or assets; medical loss ratio; number of policyholders
or insureds; quality of service metrics; customer service metrics; productivity;
administrative expense management; or improved health of members. The specific
performance goals for associates who are not Covered Employees may be based on
one or more of the foregoing business criteria or any other criteria determined
by the Committee. Any business criteria may be used with or without adjustment
for extraordinary items or nonrecurring items. The business criteria may be
expressed in absolute terms or relative to the performance of other companies or
to an index. The business criteria shall not include or derive from the number
or frequency of (1) denials of authorization for benefit coverage; or (2)
reductions or limitations on hospital lengths of stay, medial services, or
charges. AIP awards shall not be designed, construed, or used to incentivize the
withholding of medically necessary services or the denial of benefits to which
members are entitled.

 

(d)  If any event occurs during a Performance Period which requires changes to
preserve the incentive features of the AIP (including, without limitation,
acquisitions, divestitures or mergers), the Committee may make adjustments the
Committee deems appropriate in its sole discretion.

 

1



--------------------------------------------------------------------------------

(e)  Within the first ninety (90) days of the commencement of a Performance
Period (or, if shorter, no later than after 25% of the Performance Period has
elapsed), the Committee shall select the performance goals for any Covered
Employee for such Performance Period for determining the amount of payment that
the Committee may award for performance during such Performance Period.

 

3.    ELIGIBILITY TO PARTICIPATE IN THE AIP.

 

Subject to such additional limitations or restrictions as the Committee may
impose, the term “associates” shall mean persons who are employed by the
Company, or any Participating Subsidiary (as such term is defined below). The
term “Participating Subsidiary” shall mean (i) a corporation of which capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation is owned, directly or indirectly, by the Company, or (ii)
any other entity in respect of which the Company can exercise, directly or
indirectly, comparable control, which corporation or entity has elected to
participate in the AIP. Subject to such other terms and conditions as the
Committee may impose and except as is otherwise provided in Section 5, no
associate is entitled to receive a Final Award for a Performance Period if such
associate was not employed by the Company or a Participating Subsidiary on the
last day of the Performance Period. The Committee shall, among other things,
determine (in its discretion) when and to what extent associates otherwise
eligible for consideration shall become or cease to be, as the case may be,
eligible to participate in the AIP and shall determine when, and under what
circumstances, any associate shall be considered to have terminated employment
for purposes of the AIP.

 

4.    FINAL AWARDS.

 

(a)  An associate shall not earn a Final Award (as defined below) and no payment
shall be made until the Committee certifies (in writing for any Covered
Employee) that the performance goals have been obtained for the relevant Award
Level for the Performance Period and that the other material terms have been
satisfied for the Performance Period. Except as otherwise provided in this
Section, whether or not an associate has earned a Final Award shall be
determined by the Committee in its sole discretion on the basis of the
performance goals established for the Award Levels, whether or not the
performance goals have been met during the Performance Period and the schedules
or formulas tied to such performance goals for such associate. Following
determination of the Final Award, the Committee may, upon the recommendation of
the Company’s Chief Executive Officer, make adjustments to Final Awards for
officers of the Company to reflect individual performance during such
Performance Period, which for Covered Employees will involve only negative
discretion. Adjustments to Final Awards to reflect individual performance for
associates who are not officers of the Company (including those who are not
Covered Employees) may be made by the Company’s Chief Executive Officer (or such
other officers with such discretion as the Chief Executive Officer delegates).
Any award, as determined and adjusted pursuant to this Section, is herein
referred to as a “Final Award.” The total aggregate Final Award paid to any
associate for any two consecutive Performance Periods shall not exceed $15
million.

 

(b)  All Final Awards shall be paid in cash or restricted or unrestricted stock
of the Company, at the sole discretion of the Committee. Shares of the Company’s
stock reserved for issuance under the Anthem 2001 Stock Incentive Plan, as
amended, restated or replaced by a successor plan, may, but are not required to,
be used to pay Final Awards paid in stock.

 

(c)  The unpaid portion of any Final Award shall be subject to the provisions of
Section 5.

 

5.    PAYMENT OF VESTED FINAL AWARD.

 

(a)  Subject to this Section, all Final Awards shall be paid as soon as
practicable following the end of the related Performance Period.

 

(b)  Any associate who has been selected to participate in the AIP during a
Performance Period and who is actively employed by the Company or Participating
Subsidiary on the last day of such Performance Period shall be entitled to
receive payment of any Final Award for such Performance Period; provided,
however, if any

 

2



--------------------------------------------------------------------------------

associate is dismissed for serious misconduct as that term is defined in the
Associate Handbook, any unpaid Final Award shall be canceled as of the date of
such termination of employment, and such associate shall not be entitled to
receive any consideration in respect of such cancellation.

 

(c)  Any associate who has been selected to participate in the AIP during a
Performance Period and who is not actively employed by the Company or a
Participating Subsidiary on the last day of such Performance Period shall not be
entitled to receive payment of any Final Award for such Performance Period;
provided, however, that upon termination of an associate’s employment due to the
associate’s death, Disability (as defined below) or early, normal or late
retirement (as defined in the Anthem Cash Balance Plan) such associate shall
receive a portion of any Final Award for the Performance Period in which such
associate’s employment was terminated due to death, Disability or retirement,
all as the Committee shall determine in its discretion. “Disability” means
disability according to the terms of the Anthem Group Long-term Disability Plan
as may be applicable from time to time to the particular associate.

 

6.    NO GUARANTEED PAYMENT.

 

No associate has any legal claim or right to participate in the AIP. To the
extent that any associate, former associate, or any other person acquires a
right to receive payments or distributions under the AIP, such right shall be no
greater than the right of a general unsecured creditor of the Company. All
payments and distributions to be made hereunder shall be paid from the general
assets of the Company. Nothing contained in the AIP, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or a fiduciary relationship between the Company and any associate,
former associate, or any other person.

 

7.    EXPENSES.

 

The expenses of administering the AIP shall be borne by the Company.

 

8.    ASSIGNMENT AND TRANSFER.

 

Except as otherwise determined by the Committee, with the exception of transfer
by will or the laws of descent and distribution, neither an associates
participation in the AIP nor any Final Award shall be assignable or transferable
and, during the lifetime of the associate, any payment in respect of any Final
Award shall be made only to the associate. The amount distributable to an
associate upon death and not subject to a designation of beneficiary filed with
the Company on a form prescribed by the Company and which is enforceable under
applicable law shall be distributed to the associate’s estate. If there shall be
any question as to the legal right of any beneficiary to receive a distribution
under the AIP, the amount in question may be paid to the estate of the
associate, in which event the Company shall have no further liability to any
party with respect to such amount.

 

9.    INTERPRETATION.

 

Full power and authority to construe and interpret the AIP shall be vested in
the Committee. To the extent determined by the Committee, administration of the
AIP, including, but not limited to the selection of associates for participation
in the AIP, may be delegated to the Company’s Chief Executive Officer; provided,
however, the Committee shall not delegate to the Company’s Chief Executive
Officer any powers, determinations, or responsibilities with respect to officers
of the Company, including those who are Covered Employees. Any person who
accepts any award hereunder agrees to accept as final, conclusive, and binding
all determinations of the Committee and the Company’s Chief Executive Officer.

 

10.    AMENDMENT.

 

The Committee, in its sole discretion, may, at any time, amend, modify, suspend,
or terminate the AIP provided that no such action shall (a) adversely affect the
rights of an associate with respect to previous unpaid

 

3



--------------------------------------------------------------------------------

Final Awards under the AIP (except as otherwise permitted under Sections 2(d),
4, or 5), and the AIP, as constituted prior to such action, shall continue to
apply with respect to Final Awards which have not been paid, or (b), with
respect to Covered Employees, without the approval of the shareholders if such
would otherwise result in payments to such Covered Employees not qualifying for
deductibility under Section 162(m) of the Code.

 

11.    CLAIMS.

 

Every right of action by, or on behalf of, the Company or by any stockholder
against any past, present, or future member of the Board of Directors, officer,
or associate of the Company or its subsidiaries arising out of or in connection
with the AIP shall, irrespective of the place where action may be brought and
irrespective of the place of residence of any such director, officer, or
associate, cease and be barred by the expiration of three years from the date of
the act or omission in respect of which such right of action arises. Any and all
right of action by any associate (past, present, or future) against the Company
arising out of or in connection with the AIP shall, irrespective of the place
where an action may be brought, cease and be barred by the expiration of three
years from the date of the act or omission in respect of which such right of
action arises.

 

12.    PAYMENT DEFERRALS.

 

If the associate participates in the Anthem Deferred Compensation Plan, any cash
payment earned by the associate under the AIP may be voluntarily deferred
pursuant to and in accordance with the terms of the Anthem Deferred Compensation
Plan.

 

13.    GOVERNING LAW.

 

The validity, construction and effect of the AIP and any agreements or other
instruments issued under it shall be determined in accordance with the laws of
the state of Indiana without reference to the principles of conflict of laws.

 

14.    NO CONTRACT OR GUARANTEE OF CONTINUED EMPLOYMENT.

 

Nothing contained in the AIP nor any action taken under the AIP shall be
construed as a contract of employment or as giving any associate any right to be
retained in employment with the Company or any affiliate or subsidiary.

 

15.    WAIVER OF BREACH.

 

The Company’s waiver of any Plan provision shall not operate or be construed as
a waiver of any subsequent breach by the associate or an agreement to grant a
waiver with respect to a subsequent breach.

 

16.    INDEMNIFICATION.

 

No member of the Committee shall be personally liable by reason of any contract
or other instrument executed by such member or on such member’s behalf in his or
her capacity as a member of the Committee for any mistake of judgment made in
good faith, and the Company shall indemnify and hold harmless each employee,
officer or director of the Company or any affiliate or subsidiary to whom any
duty or power relating to the administration or interpretation of the AIP may be
allocated or delegated, against any cost or expense (including counsel fees) or
liability (including any sum paid in settlement of a claim) arising out of any
act or omission to act in connection with the AIP unless arising out of such
person’s own fraud or bad faith.

 

17.    NOTICE.

 

Any notice or filing required or permitted to be given to the Committee or the
Company under the AIP shall be sufficient if it is in writing and hand
delivered, or sent by registered or certified mail, to the Company at the

 

4



--------------------------------------------------------------------------------

principal office of the Company. Such notice shall be deemed given as of the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification. Notices to any
associate shall be delivered personally or electronically or mailed to the
associate at his or her address appearing in the records of the Company. The
address of any party may be changed at any time by written notice to the other
party given in accordance with this provision.

 

18.    DISCLAIMER.

 

The Company makes no representations as to the value or future value of any
awards granted pursuant to the AIP.

 

19.    RELATIONSHIP.

 

Notwithstanding any other provision of the AIP, the AIP and action taken
pursuant to it shall not be deemed or construed to establish a trust or
fiduciary relationship of any kind between or among the Company, any affiliate
or subsidiary, associates, or any other persons. The AIP is intended to be
unfunded for purposes of the Code and the Employee Retirement Income Security
Act of 1974, as amended. The right of associates to Final Awards is strictly a
right of payment, and the AIP does not grant nor shall it be deemed to grant
associates or any other persons any interest in or right to any of the funds,
property, or assets of the Company or any affiliate or subsidiary, other than as
an unsecured general creditor of the Company or any affiliate or subsidiary.

 

20.    EFFECTIVE DATE.

 

The AIP shall be effective on January 1, 2003; provided, however, the AIP shall
not be effective as to Covered Employees unless approved by the shareholders of
the Company at the 2003 annual meeting.

 

 

 

 

5